           Case 1:19-cr-00757-JMF Document 125 Filed 09/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                                                                       :
                  -v-                                                  :   19-CR-757-2 (JMF)
                                                                       :
JOSEPH GALDIERI, JR.,                                                  :        ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The Government in this case argues that Defendant’s prior conviction for criminal

possession of a controlled substance in the third degree, in violation of N.Y. Penal Law

§ 220.16(1), qualifies as a “controlled substance offense” pursuant to U.S.S.G. § 4B1.2(b)

because the state law matches its federal counterpart — even though federal law explicitly

excludes naloxegol from the definition of controlled substances, but New York law does not.

See ECF No. 17. The Government has taken the same position before the Second Circuit in at

least one pending appeal from this District. See Brief for the United States of America, United

States v. Johnson, No. 19-4071, ECF No. 61 (2d Cir.), at 32, 44 (New York law “does not, on its

face, include naloxegol . . . as [a] ‘narcotic drug[]’” and, accordingly, “New York State law is

not categorically broader than the CSA.” (emphasis omitted)).

        Significantly, however, it has come to the Court’s attention that the Government has

taken what appears to be a contrary position in a pending appeal from another New York

District. See Brief for the United States of America, United States v. Gibson, No. 20-3049, ECF

No. 27 (2d Cir.), at 6 n.2 (“While the state and federal drug schedules aligned in 2002, a 2015

amendment to the Controlled Substances Act (“CSA”) removed naloxegol as a federally
         Case 1:19-cr-00757-JMF Document 125 Filed 09/03/21 Page 2 of 2




controlled substance, rendering New York State Penal Law § 110/220.39-1 broader than its

federal counterpart.”).

       Counsel for the Government shall be prepared to address this apparent inconsistency at

sentencing on September 10, 2021. Given the obvious interest in having the Department of

Justice speak in one voice on this recurring issue, counsel for the Government is urged, in

advance of sentencing, to confer with the Chief of Appeals for the Criminal Division of the

United States Attorney’s Office and, if appropriate, with relevant officials in Main Justice

(presumably in either or both the Criminal Division and the Office of the Solicitor General).


       SO ORDERED.

Dated: September 3, 2021                             __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 2
